Fourth Court of Appeals
                                         San Antonio, Texas
                                              August 20, 2015

                                           No. 04-15-00397-CV

                               ESTATE OF LUISA R. MONTEMAYOR,

                            From the Probate Court No 2, Bexar County, Texas
                                     Trial Court No. 2010-PC-3012
                                Honorable Tom Rickhoff, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to September 15, 2015.

                                                                       PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Marcelo R. Montemayor                        Reed Greene
                 PO Box 831651                                Reed Greene Law Office
                 San Antonio, TX 78283                        26254 IH 10 West
                                                              Suite 135
                                                              Boerne, TX 78006